Title: From George Washington to William Heath, 3 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 3d Augst 1782
                  
                  By the Contents of Sir Guy Carletons Letter which came inclosed in yours of this Day, I find it is unnecessary for you to proceed to Phillips’s House—Sir Guy being disappointed in not obtaing Passports for M. Chief Justice Smyth to come out, he will not, he says, trouble an Officer of your Rank to be the Bearer of a Bundle of papers only—but adds that they shall be sent out in the ordinary Course of Conveyance.  Your Letter to Colo. Trumbull, covering the new–adopted system of Issues &ca is received. With much Regard I am D. Sir Your most Obedt Servt
                  
                     Go: Washington
                  
               